       Case 1:20-mj-00120-BAM Document 9 Filed 11/05/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )      Case No: 5:20-MJ-00120 BAM
                                                )
12                   Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                )
13           vs.                                )
                                                )
14   MICHAEL VANDEVENTER,                       )
                                                )
15                   Defendant.                 )
                                                )
16
17          The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21          1.      Emily de Leon is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to November 3, 2020. After the initial appearance the matter is referred

23   back to the Federal Defenders Office for assignment of counsel.

24
25   IT IS SO ORDERED.

26      Dated:     November 5, 2020                            /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
